—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Calabretta, J.), rendered July 12, 1985, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the trial court’s replacement of a sworn juror with an alternate juror is unpreserved for appellate review because the defendant failed to object to the juror’s replacement at a time when the trial court could correct the claimed error (see, CPL 470.05; cf., People v Battle, 167 AD2d 190), and we decline to address the issue in the exercise of our interest of justice jurisdiction.
We have examined the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Lawrence, J. P., O’Brien, Joy and Altman, JJ., concur.